Voto disidente emitido por la
Juez Asociada Señora Rodrí-guez Rodríguez,
al cual se une el Juez Presidente Señor Hernández Denton.
Hoy, una mayoría de este Tribunal se niega a revisar la sentencia que dictara en el caso de epígrafe el 30 de junio de 2005. En dicha sentencia, el Tribunal concluyó que el cierre de la planta de manufactura de la compañía Baxter Healthcare Corporation of Puerto Rico, Inc. (Baxter) en diciembre de 1998, sita en Carolina, no fue un verdadero cierre de acuerdo con lo dispuesto en el Art. 2 de la Ley *477Núm. 80 de 30 de mayo de 1976, según enmendada (Ley Núm. 80), 29 L.P.R.A. see. 185b.(1) De la sentencia dictada se colige que el Tribunal estima que dicho “cierre” fue más que nada un subterfugio para transferir las operaciones de Carolina a las plantas operadas por Baxter en Jayuya y en Aibonito, por lo que la cesantía de los demandantes, em-pleados que laboraban en Carolina, fue injustificada en violación a la Ley Núm. 80. El Tribunal dispuso en su sen-tencia que para que un cierre constituya justa causa para el despido de empleados, el patrono que lo efectúa tiene que descontinuar de forma absoluta las operaciones del ne-gocio cerrado; en este caso, el Tribunal estimó que ello no ocurrió.
Disiento por estimar que la determinación del Tribunal es contraria a derecho y que no se sostiene a base del ex-pediente que consta ante nosotros. Debemos expresar, ade-más, que produce inquietud las potenciales repercusiones negativas que la decisión de este Tribunal pueda tener so-bre el desarrollo industrial de Puerto Rico. Después de todo, el efecto real de la sentencia del Tribunal es catalogar como causa injustificada para la cesantía de empleados, aquella determinación de negocios dirigida a mantener a una compañía competitiva en un mercado globalizado que conlleve la consolidación de operaciones. La Ley Núm. 80 le reconoce a un patrono el derecho a despedir a sus em-pleados si la razón no es arbitraria; ello “se reconoce como una facultad o derecho que ostenta todo patrono en una sociedad moderna que se desarrolla y desenvuelve alrede-dor y a base de las fuerzas del libre mercado y del derecho de propiedad o de dirección empresarial”. Díaz v. Wyndham Hotel Corp., 155 D.P.R. 364, 377 (2001).
*478Son varias las razones que abonan a la decisión de disentir, todas ellas sustentadas por evidencia incontrovertible que consta en autos y obviadas en la sentencia dictada.
Primero, en la planta operada por Baxter en Carolina se elaboraban varios productos, a saber: soluciones intraveno-sas tanto salinas como dextrosas (“IV Solutions”); las bol-sas estériles utilizadas para el “IV Solution”; “galaxy”, una premezcla de drogas y llenado estéril; tubos plásticos, unos para uso intravenoso y otros para uso renal, y los produc-tos renales conocidos como “Continuous Ambulatory Perio-donal Dyalisis” (CPD) y el Transureteral Irrigation (TUR).(2) Segundo, la planta que operaba Baxter en Carolina en efecto cerró operaciones en diciembre de 1998. Este proceso comenzó paulatinamente en diciembre de 1995 cul-minando en 1998. Como cuestión de hecho, el lugar donde ubicaba la planta de Baxter, hoy ubican entidades guber-namentales y privadas. Tercero, el cierre de dicha planta fue el resultado de una evaluación que llevó a cabo la com-pañía de sus operaciones mundialmente en 1993, con mi-ras a mejorar su competitividad. Este análisis reveló que los costes de conversión(3) para operar las plantas de Baxter en Carolina y en Culebra eran de los más altos, al com-pararlos con otras plantas operadas por Baxter en otros países y en Puerto Rico. Cuarto, como resultado de ese análisis la compañía tomó la decisión de negocios de con-solidar parte de la operación de manufactura que se efec-tuaba en Carolina con otras plantas sitas en Puerto Rico y Estados Unidos, cerrar instalaciones aquí en Puerto Rico y descontinuar la producción de algunos productos. Los planes de la compañía se anunciaron en octubre de 1995. Quinto, para implementar la determinación corporativa, Baxter vendió su operación en Culebra, cerró el almacén *479que operaba en Sabana Gardens, Carolina, cerró paulati-namente la planta de manufactura sita en Carolina, tras-ladó parte de las operaciones de Carolina a plantas de Baxter en Illinois (producción de la premezcla de drogas y llenado estéril conocido como “galaxy”), en Carolina del Norte (producción de los productos renales CAPD y TUR), en Jayuya (elaboración de bolsas de soluciones intraveno-sas —salinas y dextrosas— así como los tubos que forman parte integral de las bolsas), y en Aibonito, donde transfirió la manufactura de bolsas estériles, las cuales pasaban luego a Jayuya para ser llenadas con las soluciones que allí se producían. Finalmente, Baxter descontinuó la produc-ción de los tubos renales que hasta entonces producía en Carolina. (4) Sexto, los demandantes, a través de su repre-sentación legal, aceptaron que en efecto el cierre de las ope-raciones en Carolina obedeció a una determinación de ne-gocios de la compañía para reducir costos, consolidar operaciones y hacer la compañía más competitiva.(5) Sép-timo, todos los empleados cesanteados por Baxter, inclu-yendo los demandantes, recibieron ya una compensación voluntaria de parte del patrono que ascendió a más de ocho millones de dólares ($8,000,000); además, les retuvo su plan médico por seis meses. Cada empleado recibió como compensación un mes de sueldo, una semana por cada año de servicio más el 10% de esa suma.(6)
Al sopesar los factores antes mencionados es precedente concluir que en efecto Baxter cerró sus operaciones en Carolina como resultado de una legítima decisión de negocios, *480por lo que la cesantía de los empleados que laboraban en la planta de Carolina no constituyó un despido injustificado. Somos del criterio que no se justifica la conclusión del Tribunal de que lo que ocurrió fue un traslado de operaciones en lugar de un cierre de operaciones. No podemos, por lo tanto, avalar con nuestro voto una decisión a todas luces errónea, pues es justa causa para el despido aquella vincu-lada a la ordenada marcha y normal funcionamiento de una empresa. Díaz v. Wyndham Hotel Corp., ante.
Somos del criterio que la conclusión del Tribunal de que en este caso no hubo un verdadero cierre de operaciones sino meramente un traslado de las operaciones de Baxter de Carolina a Jayuya y Aibonito, no se ajusta a los hechos incontrovertidos de este caso, según se desprenden de su voluminoso expediente. Refleja, además, una incorrecta apreciación de cómo operan las fábricas de manufactura en Puerto Rico; así como también coarta el radio de acción disponible a las compañías multinacionales que operan en Puerto Rico que se vean obligadas a consolidar sus opera-ciones para poder competir en el mercado internacional. Ello, a nuestro juicio, perjudica la fuerza trabajadora puer-torriqueña a largo plazo. Con su decisión el Tribunal, en realidad, penaliza a Baxter por haber trasladado parte de las operaciones de Carolina a otras plantas en Puerto Rico.
El principal error del Tribunal y del cual fluye su con-clusión, estriba en no haber sopesado todas las medidas que tomó Baxter en relación con sus operaciones en Puerto Rico luego del análisis de costo-beneficio que ésta efectuó sobre sus operaciones a nivel mundial. Al obviar la totali-dad de los factores antes mencionados, y repito: la venta de la operación en Culebra, el cierre del almacén en Carolina, el cese de la producción de tubos renales y el traslado de parte de las operaciones de Carolina a plantas en Illinois y Carolina del Norte —además de Jayuya y Aibonito— el Tribunal no logra apurar adecuadamente el alcance de la consolidación de las operaciones de Baxter en Puerto Rico y en qué consistió el cierre de la fábrica de Carolina.
*481AI centrar su discusión exclusivamente en el traslado de la producción de bolsas de soluciones intravenosas y sus tubos a las plantas de Jayuya y Aibonito, la sentencia dic-tada por este Tribunal crea la errónea impresión de que esos eran los únicos productos que se manufacturaban en Carolina, y por consiguiente, que la llamada consolidación de operaciones consistió solamente en transferir dicha ope-ración a Jayuya y a Aibonito, sin más. Esto hace más viable una conclusión en el sentido de que no hubo un verda-dero cierre, sino meramente un traslado de lo que se hacía en Carolina a otros dos pueblos de la Isla, en perjuicio de los empleados que laboraban en la planta de Carolina.
Lo cierto es que la producción de bolsas de soluciones intravenosas y sus tubos, como vimos, era solamente uno de los productos que se manufacturaban en la planta de Carolina-, los otros productos se trasladaron a plantas a Estados Unidos o se descontinuó su producción, precisa-mente porque se cerraba la planta de Carolina como resul-tado de una decisión corporativa para maximizar su competitividad. De ahí la importancia de enfrentarse al cuadro completo de los eventos que conllevó el proceso de consolidación de las operaciones de Baxter en Puerto Rico para mejorar su competitividad. El no hacerlo, le impide al Tribunal justipreciar adecuadamente la decisión de nego-cios que tomó la compañía y cómo con ésta se pretendió reducir costos consolidando operaciones.
En esencia, lo que hace el Tribunal en su sentencia es penalizar a Baxter por haber optado por transferir una parte de su operación a otras plantas aquí en Puerto Rico, en vez de transferirla a Estados Unidos. Esto último pre-sumiblemente, y ateniéndonos a la lógica del Tribunal, no la hubiese expuesto a una reclamación de que la compañía violentaba Ley Núm. 80. No podemos suscribir este resultado.
Por otro lado, el Tribunal estima que para que se dé en efecto un cierre conforme lo dispuesto en la Ley Núm. 80 *482que pueda constituir justa causa para la cesantía de em-pleados, se requiere “que el patrono descontinúe de una forma absoluta las operaciones del negocio”. (Enfasis en original.) Sentencia de 30 de junio de 2005, pág. 21. Esta interpretación es resultado de un análisis de miras cortas, pues no tomó en cuenta en su completa dimensión las me-didas tomadas por Baxter en Puerto Rico.
Además, estimamos que de la sentencia dictada por el Tribunal no queda claro a qué se refiere la mayoría cuando indica que para que ocurra un cierre en el contexto de la Ley Núm. 80 hay que descontinuar “de una forma absoluta las operaciones del negocio”. ¿A qué operaciones de negocio se refiere el Tribunal? ¿Se refiere a las de Baxter como compañía multinacional sita en Puerto Rico que tiene ne-gocios en la Isla? O, por el contrario, ¿se refiere a la opera-ción y producción de un producto dentro de una misma fábrica operada por Baxter o cualquier compañía que se encuentre en igual situación? Si el Tribunal se refiere a lo último, ¿quiere ello decir que “el cierre” sólo ocurre si se deja de producir o descontinuar totalmente el producto en Puerto Rico? Lo resuelto en el caso de epígrafe apunta a que la respuesta del Tribunal es en la afirmativa. No pa-rece, sin embargo, que ello fuera lo que se contempló en la Ley Núm. 80.
La interpretación adoptada por la mayoría de este Tribunal tiene el efecto real de hacer del Art. 2 de la Ley Núm. 80 (29 L.P.R.A. sec. 185b), que reconoce como justa causa para el despido de un empleado el cierre total, parcial o temporero de un establecimiento, letra muerta. Esta inter-pretación, además, arroja un velo de incertidumbre sobre las medidas que puede tomar una compañía para afrontar los retos de una economía cada vez más globalizada y competitiva. En efecto, en este caso el Tribunal ha dispuesto mediante fíat judicial que no es justa causa para el cierre de un establecimiento la necesidad de consolidar operacio-nes para reducir gastos y poder mantener su competitivi-dad en una economía globalizada.
*483Finalmente, no podemos concluir sin expresar que es insostenible imponerle a Baxter el pago de la mesada que contempla la Ley Núm. 80 a los demandantes, sin conside-rar el pago voluntario que ya ésta efectuó cuando éstos fue-ron cesanteados. Si el pago de la mesada es la única indem-nización a que tiene derecho un empleado que ha sido despedido injustificadamente, cómo se puede justificar un pago que supondrá, realmente, una segunda mesada. A lo sumo, este Tribunal debió haber ordenado al Tribunal de Primera Instancia auscultar la naturaleza y la cuantía del pago recibido por los demandantes para determinar si pro-cede acreditarlo a la mesada que ordena la Ley Núm. 80. Así, si el monto de la mesada asciende a una cantidad igual o mayor a la ya recibida por el empleado de Baxter, la compañía no está obligada a efectuar un pago adicional. Si por el contrario,, el monto de la mesada que contempla la Ley Núm. 80 es mayor al pago recibido, sólo procederá abo-nar la diferencia. De lo contrario, la decisión del Tribunal se revela de carácter punitivo, lo que a nuestro juicio no se justifica.
Por las razones antes mencionadas, disiento de la deci-sión que ha tomado una mayoría de los miembros de este Tribunal en el caso de epígrafe, de rehusar la reconsidera-ción de su dictamen. Reconsideraría y desestimaría la de-manda instada en este caso.
— O —

 El Art. 2 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185b(d), dispone, en lo pertinente:
“Se entenderá por justa causa para el despido de un empleado de un estableci-miento:
“(d) Cierre total, temporero o parcial de las operaciones del establecimiento.”


 En la sentencia dictada no se hace referencia a todos los productos que se elaboran en la fábrica de Carolina.


 Los costes de conversión se computaban tomando en consideración la canti-dad de dinero invertida en una planta frente al ingreso que se devenga de la opera-ción de esa misma planta, además de considerar los costos de personal.


 Sorprendentemente, la sentencia dictada por el Tribunal no hace referencia alguna al cierre del almacén en Carolina, la venta de las operaciones Baxter en Culebra, el traslado de la producción de varios productos a Carolina del Norte e Illinois, ni a que se descontinuó la producción de tubos renales. Esto crea la errónea impresión de que en la planta de Carolina solamente se producían los productos cuya producción se trasladó a Jayuya y Aibonito. Al obviarse esta información, la senten-cia no logra apurar adecuadamente en qué consistió el cierre de operaciones.


 Este hecho tampoco se mencionó en la sentencia.


 El hecho de que Baxter Healthcare Corporation of Puerto Rico, Inc. (Baxter) pagase la compensación antes mencionada no se consideró, pues no se mencionó en la sentencia dictada por el Tribunal.